Citation Nr: 1107581	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  07-17 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an increased disability rating for lumbosacral 
osteoarthritis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The Veteran served on active duty from October 1963 to August 
1974.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the Winston-Salem, North Carolina 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA).  In a May 2006 rating decision, the RO continued a 
10 percent disability rating for lumbosacral osteoarthritis.  In 
an October 2007 rating decision, the RO denied service connection 
for PTSD.

The issue of an increased rating for lumbosacral osteoarthritis 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required on his part.



FINDINGS OF FACT

1.  The Veteran's service personnel records document that he 
participated in counter insurgency operations in Da Nang, 
Vietnam, and participated in five sweeps during the period 
January 1971 to April 1971.

2.  Some of the Veteran's claimed stressors are consistent with 
the places, types, and circumstances of his service.

3.  The Veteran has been diagnosed with PTSD related to traumatic 
experiences during his service in Vietnam.


CONCLUSION OF LAW

PTSD was incurred as a result of experiences during service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  With regard to 
the claim for service connection for PTSD, the Board is granting 
the benefit sought on appeal.  Therefore, it is not necessary to 
discuss VA's duties to notify or assist the Veteran in 
substantiating that claim.

Service Connection for PTSD

The Veteran contends that he developed PTSD as a result of his 
experiences during service in Vietnam.  Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
(2) a link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2010).

Effective July 13, 2010, if a stressor claimed by a veteran is 
related to that veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that a veteran's symptoms are related to the claimed stressor, in 
the absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of that veteran's service, a veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  "[F]ear of hostile military or terrorist 
activity" means that a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response to the 
event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  See 75 
Fed. Reg. 39,843 (Jul. 13, 2010) (codified at 38 C.F.R. 
§ 3.304(f)(3)).

The Veteran's service included service in Vietnam from October 
1970 to April 1971.  He reports that he had traumatic experiences 
during that service, including being under enemy fire and 
transporting the remains of dead service members.  In June 2005, 
based on the Veteran's history and present symptoms, a VA 
psychologist made a provisional diagnosis of PTSD.  In August 
2005, a VA psychiatrist diagnosed PTSD.  At that time he reported 
the above stressors as well as witnessing many deaths, and that 
he felt he would be killed or severely injured while in Vietnam.  
In December 2008 he was seen in a PTSD counseling group at the VA 
clinic. 

The Veteran's service separation report, DD Form 214 MC, 
documents his Vietnam service.  His primary specialty was motor 
vehicle operator.  He was awarded a Vietnam Service Medal.  He 
was not awarded any medal that is based on combat service.  
However, the Veteran's service personnel records document that he 
participated in counter insurgency operations in Da Nang, 
Vietnam, and participated in five sweeps during the period 
January 1971 to April 1971.

After a review of the record and resolving reasonable doubt in 
the Veteran's favor, the Board finds that the at least some of 
his reported stressors, including coming under enemy fire are 
consistent with the Veteran's corroborated participation in 
counter insurgency sweeps in Vietnam.  The claims file does not 
contain clear and convincing evidence that the Veteran was not 
exposed to traumatic experiences during service.  Therefore, 
there is sufficient evidence that the Veteran experienced 
stressors during his service in Vietnam.  Mental health 
professionals have diagnosed that the Veteran has PTSD that is 
related to his experiences during service in Vietnam.  Therefore, 
service connection for PTSD is granted. 


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The Veteran is seeking a rating higher than 10 percent for his 
service connected lumbosacral osteoarthritis.  Range of motion of 
the spine is a significant factor in evaluating disabilities of 
the spine.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2010).  The Veteran reports 
that his low back disability has worsened since the most recent 
VA medical examination, which was performed in 2005.  He also 
states that, in the 2005 examination, a goniometer was not used 
to measure the range of motion of his lumbosacral spine.  The 
Board will remand the issue for a new VA examination to determine 
the current manifestations of the Veteran's lumbosacral 
osteoarthritis.

Relevant ongoing medical records should also be requested.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records 
dating since December 2008 from the 
Fayetteville, North Carolina VA Medical 
Center to include associated clinics.

2.  Schedule the Veteran for a VA orthopedic 
examination to determine the current 
manifestations of the Veteran's lumbosacral 
osteoarthritis.  The claims file should be 
provided to and be reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be conducted and the 
results reported.  The examiner should use a 
goniometer to measure the ranges of motion of 
the Veteran's thoracolumbar spine, and should 
report the ranges as measured.  The examiner 
should report whether there is additional 
restriction of motion or other additional 
impairment of function due to such factors as 
pain on motion, weakened movement, excess 
fatigability, diminished endurance, or 
incoordination.

3.  After completion of the above, review the 
expanded record and determine if the 
Veteran's increased rating claim can be 
granted.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran has the right to submit additional evidence 
and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


